Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 5, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143243                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 143243
                                                                    COA: 296492
                                                                    Wayne CC: 08-005721-FC
  GAVIN KEITH CULLENS,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 4, 2011 order of
  the Court of Appeals is considered, and it is DENIED, because we are not persuaded that
  the question presented should be reviewed by this Court.

         MARILYN KELLY, J., would reverse the May 4, 2011 order of the Court of Appeals
  that denied the defendant’s motion for leave to file pro se reply brief.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 5, 2011                     _________________________________________
           t0928                                                               Clerk